Citation Nr: 0725410	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel 




INTRODUCTION

The veteran had active duty service from March 1973 to March 
1977 and from December 1984 to December 1987, with subsequent 
service in the reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for right and left ear 
hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
hearing loss.  The record reflects that the veteran was 
exposed to jet engine noises during his active duty service 
aboard aircraft carriers.  

Review of the record reveals some medical findings that 
appear to support the veteran's claim for service connection.  
A September 2000 private medical record contain an opinion 
from the director of audiology services at Plattsburgh State 
University of New York which reads:  [i]t is highly possible 
that [the veteran's] hearing loss came as a direct result of 
his military noise exposure."  Additionally, a September 
2002 VA examination report diagnosed the veteran with hearing 
loss resulting from jet engine noise.  

While these findings do support the veteran's claim, it 
appears that there exists a problem in the fact that the 
findings stem from audiogram reports that may not have 
comported with VA's requirements for evaluation of hearing 
impairment as discussed at 38 C.F.R. § 3.85.  The Board 
emphasizes that audiograms used for VA purposes must comply 
with 38 U.S.C.A. § 4.85 (2006), which requires hearing 
examinations to be "conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test."  Here, the March 2000 and May 2002 private audiograms 
and a September 2002 VA fee-basis audiogram all suggest that 
the veteran may have compensable hearing loss in his left 
ear.  Based on the reports alone, however, the Board cannot 
determine whether the three audiograms mentioned above comply 
with 38 C.F.R. § 4.85 (2006) standards.  Specifically, it is 
unclear if the Maryland CNC controlled speech discrimination 
test was used to determine the veteran's speech recognition 
scores.  As such, the Board finds it necessary for the 
veteran to undergo new VA audiogram compliant with the 
provisions of 38 C.F.R. § 4.85 (2006).  
 
Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo a 
VA audiological examination.  It is 
imperative that the veteran's claims 
file be made available to the examiner 
for review in connection with the 
examination, with particular attention 
paid to the October 1987 examination 
report.  Following the obtaining of a 
history from the veteran and the 
audiological evaluation, the examiner 
should determine if the veteran has 
current bilateral hearing loss and, if 
so, whether it is at least as likely as 
not (50 percent or greater probability) 
that the hearing loss began during 
service or is causally linked to any 
incident of active duty.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; 
"less likely" weighs against the claim.

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the examiner must resort to speculation 
to answer any question, he or she should 
so state.

2.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include 
all evidence received since the 
February 2004 statement of the case and 
readjudicate the claim for service 
connection.  If any of the benefits 
requested on appeal are not granted, 
the RO should issue an SSOC, which must 
contain notice of all relevant action 
taken on the claims, to include a 
summary of all of the evidence added to 
the record since the February 2004 SOC.  
A reasonable period of time for a 
response should be afforded.

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

